Citation Nr: 1419665	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-16 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than November 2, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD) with major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1983, January 1988 to March 1989, and in June 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted service connection and assigned an initial rating for PTSD with major depression, effective November 2, 2009.

In March 2012, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran initially filed a claim for service connection for depression/PTSD, in February 2001; it was denied in a December 2001 rating decision.  The December 2001 rating decision became final because the Veteran did not submit new and material evidence within one year or perfect an appeal.

2.  In December 2004, the Veteran filed a claim to reopen; it was denied in a May 2005 rating decision.  The May 2005 rating decision became final because the Veteran did not submit new and material evidence within one year or perfect an appeal.    

3.  In August 2008, the Veteran filed a claim to reopen; the Veteran did not respond or submit new and material evidence in support of his claim; and the claim was denied in an October 2008 letter.

4.  The Veteran's claim to reopen his previously denied claim for service connection for PTSD/Major Depressive disorder was received at the RO on November 2, 2009.  Service connection was subsequently granted, effective November 2, 2009.

5.  There was no informal or formal claim, or written intent to file a claim, for service connection for PTSD/Major Depressive disorder prior to November 2, 2009, which could be construed as a claim to reopen and was not acted upon by VA.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 2, 2009 for the grant of service connection for PTSD/Major Depressive disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112(2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); Mayfield v. Nicholson, 444 F.3d 1328(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473(2006). 

This appeal arises from the Veteran's disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  

The outcome of an earlier effective date claims rests with evidence which is already in the claims folder, which will be discussed below.  There is no indication in the record that additional evidence relevant to the issue is available but absent from the claims folder.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Earlier Effective Date

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date for the grant of service connection for disability compensation is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See § 3.1(p); Brannon v. West, 12 Vet. App. 32 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of § 3.151 or § 3.152, an informal request for increase or reopening will be accepted as a claim.  § 3.155.

Further, once a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  

The Veteran initially filed a claim for service connection for depression/PTSD, in February 2001; it was denied in a December 2001 rating decision.  The December 2001 rating decision became final because the Veteran did not submit new and material evidence within one year or perfect an appeal.  

In December 2004, the Veteran filed a claim to reopen; it was denied in a May 2005 rating decision.  The May 2005 rating decision became final because the Veteran did not submit new and material evidence within one year or perfect an appeal.  The Board notes that, although additional service treatment records were incorporated into the claims file and were considered in the May 2005 rating decision, the benefit of 38 C.F.R. § 3.156(c) is unavailing in this case because, as mentioned above, the May 2005 rating decision became final and is not currently on appeal.     

In August 2008, the Veteran filed a claim to reopen.  He received appropriate VCAA notice informing him to submit new and material evidence in support of his claim to reopen; the Veteran did not respond or submit new and material evidence.  His claim to reopen was denied in an October 2008 letter.

Subsequently, there is no formal correspondence from the Veteran concerning the matter of service connection for PTSD/Major Depressive disorder until the Veteran filed a claim to reopen and included supporting evidence on November 2, 2009, which is the date his claim was received at the RO.  In the August 2010 rating decision currently on appeal, the RO granted service connection and assigned an initial rating, effective November 2, 2009, the date of receipt of the claim.  

The Veteran argues that the effective date should be in February 2001, the date of his initial claim, and says that VA did not properly undertake efforts to verify his in-service stressor, given that the lack of a verifiable stressor was the basis for the initial denial.  That claim was the subject of a December 2001 rating decision, which became final because the Veteran did not submit new and material evidence within a year or perfect an appeal of such decision.  Likewise, the record reveals that each of the Veteran's subsequent claims to reopen were acted upon and the Veteran did not submit new and material evidence nor perfect appeals following their May 2005 and October 2008 denials.  Therefore, the record does not reflect that there was a communication prior to November 2, 2009, which could be construed as a claim to reopen and was not acted upon by VA.  The Board also notes that the allowance of the reopened claim was not based on additional service records, so as to invoke the provisions of 38 C.F.R. § 3.156(c).  The Veteran's service personnel records were obtained in December 2009, but contained no documents relevant to the claim for PTSD.  

For the foregoing reasons, the Board can find no basis to assign an earlier effective than November 2, 2009.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an earlier effective date is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).










	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date earlier than November 2, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD) with major depression is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


